


INTERMOLECULAR, INC.
EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made by and between
Intermolecular, Inc., a Delaware corporation (the “Company”), and Bruce
McWilliams, Ph.D. (“Executive”) (collectively referred to herein as the
“Parties”), effective as of October 12, 2014 (the date Executive actually
commences employment with the Company, the “Effective Date”).
WHEREAS, the Company desires to assure itself of the services of Executive by
engaging Executive to perform services under the terms hereof; and
WHEREAS, Executive desires to provide services to the Company on the terms
herein provided.
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, including the respective covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto agree as follows:
1.Employment.
(a)General. The Company shall employ Executive and Executive shall enter the
employ of the Company upon the terms and conditions provided herein effective as
of the Effective Date.
(b)Employment Term. The term of employment under this Agreement (the “Term”)
shall be for the period beginning on the Effective Date and ending on the third
(3rd) anniversary thereof, subject to earlier termination as provided in Section
4 below. The Term shall automatically renew for additional one (1) year periods
unless either Party gives ninety (90) days advance written notice of non-renewal
(“Notice of Non-Renewal”) to the other Party, in which case Executive’s
employment will terminate at the end of the then-applicable Term or any other
date set by the Company in accordance with Section 4 below.
(c)Position and Duties. Effective on the Effective Date, Executive: (i) shall
serve as the President and Chief Executive Officer of the Company, with
responsibilities, duties and authority usual and customary for such position,
subject to direction by the Company’s Board of Directors (the “Board”); (ii)
shall report directly to the Board; and (iii) agrees promptly and faithfully to
comply with all present and future policies, requirements, directions, requests
and rules and regulations of the Company in connection with the Company’s
business. In addition, as of the Effective Date, Executive shall continue to
serve as a member of the Board. During Executive’s employment with the Company,
the Board shall nominate Executive for re-election to the Board and, subject to
any necessary approval of the Company’s stockholders, Executive shall serve as a
member of the Board. At the Company’s request, Executive shall serve the Company
and/or its subsidiaries and affiliates in such other capacities in addition to
the foregoing as the Company shall designate, provided that such additional
capacities are consistent with Executive’s position as President and Chief
Executive Officer of the Company.

1



--------------------------------------------------------------------------------




(d)Exclusivity. Except with the prior written approval of the Board (which the
Board may grant or withhold in its sole and absolute discretion), Executive
shall devote Executive’s entire working time, attention and energies to the
business of the Company and shall not (i) accept any other employment or
consultancy; (ii) serve on the board of directors or similar body of any other
entity; or (iii) engage, directly or indirectly, in any other business activity
(whether or not pursued for pecuniary advantage) that is or may be competitive
with, or that might place Executive in a competing position to, that of the
Company or any of its subsidiaries or affiliates. The Board has already
consented to Executive’s continuing service of each entity in the positions set
forth on Exhibit A attached hereto, which consent shall continue until such time
as the Board provides notice to Executive that, in its reasonable judgment, such
company competes with the Company, such service interferes with Executive’s
duties as President and Chief Executive Officer of the Company or places him in
a competing position, or otherwise conflicts with, the interests of the Company.
Notwithstanding the foregoing, Executive may devote reasonable time to unpaid
activities such as supervision of personal investments and activities involving
professional, charitable, educational, religious, civic and similar types of
activities, speaking engagements and membership on committees, provided such
activities do not individually or in the aggregate interfere with the
performance of Executive’s duties under this Agreement, violate the Company’s
standards of conduct then in effect, or raise a conflict under the Company’s
conflict of interest policies.
2.Compensation and Related Matters.
(a)    Annual Base Salary. Executive shall receive a base salary at the rate of
$600,000 per annum (as may be increased from time to time, the “Annual Base
Salary”), subject to withholdings and deductions, and which shall be paid to
Executive in accordance with the customary payroll practices and procedures of
the Company. Such Annual Base Salary shall be reviewed by the Board from time to
time.
(b)    Bonus. Executive will be eligible to receive a discretionary annual
performance bonus, with a target achievement of $400,000 (the “Annual Bonus”),
but the actual amount of the Annual Bonus may be more or less (and may equal
zero). The Annual Bonus amount payable shall be based on the achievement of
performance goals to be established by the Board, in its sole discretion. The
amount of any Annual Bonus for which Executive is eligible shall be reviewed by
the Board from time to time. Any earned Annual Bonus shall be paid to Executive
in cash, less authorized deductions and required withholding obligations, within
two and a half months following the close of the year to which the Annual Bonus
relates. The Annual Bonus shall be pro-rated for any partial year of service.
Executive hereby acknowledges and agrees that nothing contained herein confers
upon Executive any right to an Annual Bonus in any year, and that whether the
Company pays Executive an Annual Bonus and the amount of any such annual bonus
will be determined by the Company in its sole discretion.
(c)    Benefits. Executive may participate in such employee and executive
benefit plans and programs as the Company may from time to time offer to provide
to its executives, subject to the terms and conditions of such plans.
Notwithstanding the foregoing, nothing herein is intended, or shall be
construed, to require the Company to institute or continue any, or any
particular, plan or benefits.

2



--------------------------------------------------------------------------------




(d)    Vacation. Executive shall be entitled to vacation, sick leave, holidays
and other paid time-off benefits provided by the Company from time to time which
are applicable to the Company’s executive officers in accordance with Company
policy. The opportunity to take paid time off is contingent upon Executive’s
workload and ability to manage Executive’s schedule.
(e)    Business Expenses. The Company shall reimburse Executive for all
reasonable, documented, out-of-pocket travel and other business expenses
incurred by Executive in the performance of Executive’s duties to the Company in
accordance with the Company’s applicable expense reimbursement policies and
procedures as in effect from time to time.
3.Equity Awards.
(a)    Initial Stock Option. The Company shall grant to the Executive an option
(the “Stock Option”) to purchase 2,880,000 shares of the Company’s common stock
at a per share exercise price equal to the closing trading price of the
Company’s common stock on the date of grant. The Stock Option shall vest and
become exercisable with respect to one forty-eighth (1/48th) of the total number
of shares subject thereto on each monthly anniversary of the Effective Date,
subject to continued service with the Company. The Stock Option will otherwise
be subject to the terms and conditions of the Company’s 2011 Incentive Award
Plan, as amended from time to time, and a stock option agreement to be entered
into between Executive and the Company.
(b)    Additional Equity Grants. In addition to the Stock Option described
above, Executive shall be eligible to receive other grants of equity awards in
the Company’s sole discretion. Further, any equity awards granted to the
Executive prior to the Effective Date in consideration for Executive’s service
on the Board shall continue to vest in accordance with their original terms and
Executive’s employment with the Company shall not be deemed to trigger any
acceleration or forfeiture provisions therein.
4.Termination.
(a)    At-Will Employment. The Company and Executive acknowledge that
Executive’s employment is and shall continue to be at-will, as defined under
applicable law. This means that it is not for any specified period of time and
can be terminated by Executive or by the Company at any time, with or without
advance notice, and for any or no particular reason or cause. It also means that
Executive’s job duties, title and responsibility and reporting level, work
schedule, compensation and benefits, as well as the Company’s personnel policies
and procedures, may be changed with prospective effect, with or without notice,
at any time in the sole discretion of the Company. This “at-will” nature of
Executive’s employment shall remain unchanged during Executive’s tenure as an
employee and may not be changed, except in an express writing signed by
Executive and a duly authorized member of the Board. If Executive’s employment
terminates for any reason, Executive shall not be entitled to any payments,
benefits, damages, award or compensation other than as provided in this
Agreement.
(b)    Deemed Resignation. Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then

3



--------------------------------------------------------------------------------




held with the Company or any of its affiliates, and, at the Company’s request,
Executive shall execute such documents as are necessary or desirable to
effectuate such resignations.
(c)    Company Property. Executive hereby acknowledges and agrees that all
Personal Property (as defined below) and equipment furnished to, or prepared by,
Executive in the course of, or incident to, Executive’s employment, belongs to
the Company and shall be promptly returned to the Company upon termination of
Executive’s employment (and will not be kept in Executive’s possession or
delivered to anyone else). For purposes of this Agreement, “Personal Property”
includes, without limitation, all books, manuals, records, reports, notes,
contracts, lists, blueprints, and other documents, or materials, or copies
thereof (including computer files), keys, building card keys, company credit
cards, telephone calling cards, computer hardware and software, cellular and
portable telephone equipment, personal digital assistant (PDA) devices, and all
other proprietary information relating to the business of the Company or its
subsidiaries or affiliates. Following termination, Executive shall not retain
any written or other tangible material containing any proprietary information of
the Company or its subsidiaries or affiliates.
(d)    Payments of Accrued Obligations upon Termination of Employment. Upon a
termination of Executive’s employment for any reason, Executive (or Executive’s
estate or legal representative, as applicable) shall be entitled to receive,
within thirty (30) days after Executive’s date of termination (or such earlier
date as may be required by applicable law): (i) any portion of Executive’s
Annual Base Salary earned through Executive’s date of termination not
theretofore paid, (ii) any expenses owed to Executive under Section 2(e) above,
(iii) any accrued but unused vacation owed to Executive pursuant to Section 2(d)
above, and (iv) any amount arising from Executive’s participation in, or
benefits under, any employee benefit plans, programs or arrangements under
Section 2(c) above, which amounts shall be payable in accordance with the terms
and conditions of such employee benefit plans, programs or arrangements. Except
as otherwise set forth in Sections 4(e) and 4(f) below, the payments and
benefits described in this Section 4(d) shall be the only payments and benefits
payable in the event of Executive’s termination of employment for any reason.
(e)    Severance Payments upon Termination Without Cause or Resignation for Good
Reason During a Change in Control Period. In the event of Executive’s
termination of employment by the Company without Cause (as defined below) or by
Executive for Good Reason (as defined below), each during a Change in Control
Period (as defined below), then, in addition to the payments and benefits
described in Section 4(d) above, subject to Executive’s delivery to the Company
of a waiver and release of claims agreement in a form approved by the Company
that becomes effective and irrevocable in accordance with Section 10(f) hereof
(a “Release”), Executive shall be entitled to the following payments and
benefits:
(i)Cash Severance. The Company shall pay to Executive severance payments in an
amount equal to one-and-one-half (1.5) times the sum of (A) Executive’s Annual
Base Salary at the rate in effect immediately prior to Executive’s termination
of employment and (B) Executive’s target Annual Bonus for the year in which
Executive’s termination of employment occurs, less applicable withholdings and
deductions; such amount shall be paid in a cash lump sum on the payroll date
that immediately follows the date the Release is first effective and
irrevocable.

4



--------------------------------------------------------------------------------




(ii)Continued Benefits. If Executive elects to receive continued healthcare
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), the Company shall directly pay, or reimburse Executive for (on an
after-tax basis), the applicable COBRA premiums for Executive and Executive’s
covered dependents during the period commencing on the date of Executive’s
termination of employment and ending on the earlier to occur of (A) the eighteen
(18)-month anniversary of Executive’s termination of employment and (B) the date
on which Executive and Executive’s covered dependents, if any, become eligible
for healthcare coverage under another employer’s group health plan(s) (of which
eligibility Executive hereby agrees to give prompt notice to the Company). After
the Company ceases to pay or reimburse COBRA premiums pursuant to the preceding
sentence, Executive may, if eligible, elect to continue healthcare coverage at
Executive’s expense in accordance with the provisions of COBRA.
(iii)Equity Acceleration. Each outstanding equity award, including, without
limitation, the Stock Option, then-held by Executive shall automatically become
vested and, if applicable, exercisable and any forfeiture restrictions or rights
of repurchase thereon shall immediately lapse, in each case, with respect to all
of the shares of Company common stock subject to such equity award.
(f)    Severance Payments upon Termination Without Cause Other Than During a
Change in Control Period. In the event of termination of Executive’s employment
by the Company without Cause other than during a Change in Control Period, then,
in addition to the payments and benefits described in Section 4(d) above,
subject to Executive’s delivery to the Company of a Release that becomes
effective and irrevocable in accordance with Section 10(f) hereof, Executive
shall be entitled to the following payments and benefits:
(i)    Cash Severance. The Company shall pay to Executive severance payments in
an amount equal to three (3) months of Executive’s Annual Base Salary as of
Executive’s date of termination, less applicable withholdings and deductions,
which shall be paid in a cash lump sum on the payroll date that immediately
follows the date the Release is first effective and irrevocable.
(ii)    Continued Benefits. If Executive elects to receive continued healthcare
coverage pursuant to the COBRA, the Company shall directly pay, or reimburse
Executive for (on an after-tax basis), the applicable COBRA premiums for
Executive and Executive’s covered dependents during the period commencing on the
date of Executive’s termination of employment and ending on the earlier to occur
of (A) the six (6)-month anniversary of Executive’s termination of employment
and (B) the date on which Executive and Executive’s covered dependents, if any,
become eligible for healthcare coverage under another employer’s group health
plan(s) (of which eligibility Executive hereby agrees to give prompt notice to
the Company). After the Company ceases to pay or reimburse COBRA premiums
pursuant to the preceding sentence, Executive may, if eligible, elect to
continue healthcare coverage at Executive’s expense in accordance with the
provisions of COBRA.
(g)    No Other Severance. The provisions of this Section 4 shall supersede in
their entirety any severance payment provisions in any severance plan, policy,
program or other arrangement maintained by the Company.

5



--------------------------------------------------------------------------------




(h)    No Requirement to Mitigate; Survival. Executive shall not be required to
mitigate the amount of any payment provided for under this Agreement by seeking
other employment or in any other manner. Notwithstanding anything to the
contrary in this Agreement, the termination of Executive’s employment shall not
impair the rights or obligations of any Party.
(i)    Definitions. The following terms referred to in this Agreement shall have
the following meanings:
(i)     “Cause” shall mean (A) theft, dishonesty or falsification of any
employment or Company records; (B) malicious or reckless disclosure of the
Company’s confidential or proprietary information; (C) commission of any immoral
or illegal act or any gross or willful misconduct, where the Board reasonably
determines that such act or misconduct has (I) seriously undermined the ability
of the Company’s Board or management to entrust Executive with important matters
or otherwise work effectively with Executive, (II) contributed to the Company’s
loss of significant revenues or business opportunities, or (III) significantly
and detrimentally effected the business or reputation of the Company or any of
its subsidiaries; and/or (D) the failure or refusal by Executive to follow the
reasonable and lawful directives of the Board, provided such failure or refusal
continues after Executive’s receipt of reasonable notice in writing of such
failure or refusal and an opportunity to correct the problem. Notwithstanding
the foregoing, “Cause” shall not exist where any of the foregoing are due to
Executive’s physical or mental disability.
(ii)    “Change in Control” shall have the meaning set forth in Section 2.8 of
the Company’s 2011 Incentive Award Plan, provided, that in no event shall a
Change in Control be deemed to have occurred unless such Change in Control
constitutes a “change in control event” as defined in Treasury Regulation
Section 1.409A-3(i)(5). The Board shall have full and final authority, which
shall be exercised in its sole discretion, to determine conclusively whether a
Change in Control has occurred pursuant to the above definition, and the date of
the occurrence of such Change in Control and any incidental matters relating
thereto.
(iii)    “Change in Control Period” shall mean that period of time commencing on
the date that is one (1) month prior to the date of the consummation of a Change
in Control and ending on the first (1st) anniversary of such Change in Control.
(iv)    “Good Reason” shall mean Executive’s voluntary resignation within one
hundred twenty (120) days following the occurrence of any of the following
without Executive’s consent: (A) the delegation to Executive of any duties or
the reduction of Executive’s duties, either of which materially reduces the
nature, responsibility, or character of Executive’s position, when taken as a
whole, to a level below that generally associated with a similar position in a
company of a similar size, in the same industry and with the same general
characteristics as the Company at the time; (B) a material reduction of
Executive’s Annual Base Salary (other than in connection with a similar
reduction in the salaries of all executive level employees) from that
immediately prior to such reduction; (C) a relocation of Executive’s principal
office to a place that increases Executive’s one-way commute by more than
thirty-five (35) miles as compared to Executive’s one-way commute as of
immediately prior to such relocation; or (D) the material breach by the Company
of this Agreement. Notwithstanding the foregoing, in no event shall Executive
have Good Reason to terminate Executive’s employment unless Executive provides
to the Company written notice of the

6



--------------------------------------------------------------------------------




condition giving rise to Good Reason within sixty (60) days after the initial
occurrence of such condition, such condition continues beyond thirty (30) days
after the Company receives such notice (the “Cure Period”) and Executive’s
resignation for Good Reason is effective within thirty (30) days after the end
of the Cure Period.
5.Assignment and Successors.
(a)    Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets.
(b)    Executive’s Successors. This Agreement is personal to Executive and
without the prior written consent of the Company shall not be assignable by
Executive otherwise than by will or the laws of descent and distribution. The
terms of this Agreement and all rights of Executive hereunder shall inure to the
benefit of, and be enforceable by, Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
6.Restrictive Covenants.
(a)    Work Eligibility; Confidentiality Agreement. As a condition of
Executive’s employment with the Company, Executive will be required to provide
evidence of Executive’s identity and eligibility for employment in the United
States. It is required that Executive brings the appropriate documentation with
Executive at the time of employment. As a further condition of Executive’s
employment with the Company, Executive shall enter into and abide by the
Company’s form employee confidentiality and inventions assignment agreement (the
“Confidential Information Agreement”).
(a)Proprietary Information. Without limiting the Confidential Information
Agreement, except as Executive reasonably and in good faith determines to be
required in the faithful performance of Executive’s duties to the Company,
Executive shall at all times before and after Executive’s termination of
employment maintain in confidence and shall not directly or indirectly, use,
disseminate, disclose or publish, for Executive’s benefit or the benefit of any
other person or entity, any confidential or proprietary information or trade
secrets of or relating to the Company, including, without limitation,
information with respect to the Company’s operations, processes, protocols,
products, inventions, business practices, finances, principals, vendors,
suppliers, customers, potential customers, marketing methods, costs, prices,
contractual relationships, regulatory status, compensation paid to employees or
other terms of employment (“Proprietary Information”), or deliver to any person
or entity, any document, record, notebook, computer program or similar
repository of or containing any such Proprietary Information. Executive’s
obligation to maintain and not use, disseminate, disclose or publish, or use for
Executive’s benefit or the benefit of any other person or entity, any
Proprietary Information after

7



--------------------------------------------------------------------------------




the date Executive terminates employment will continue so long as such
Proprietary Information is not, or has not by legitimate means become, generally
known and in the public domain (other than by means of Executive’s direct or
indirect disclosure of such Proprietary Information) and continues to be
maintained as Proprietary Information by the Company. The parties hereby
stipulate and agree that as between them, the Proprietary Information identified
herein is important, material and affects the successful conduct of the
businesses of the Company (and any successor or assignee of the Company).
(b)Nonsolicitation. Without limiting the Confidential Information Agreement,
Executive hereby agrees that Executive shall not while employed or otherwise
providing services to the Company and with respect to subsection (ii) below,
within the one (1) year period immediately following the termination of
Executive’s employment with or other service to the Company, directly or
indirectly, either for Executive or on behalf of any other person or entity, (i)
recruit or otherwise solicit or induce any employee, customer or supplier of the
Company to terminate its employment or arrangement with the Company, or
otherwise change its relationship with the Company, or (ii) hire, or cause to be
hired, any person who was employed by the Company at any time during the twelve
(12)-month period immediately prior to the date Executive terminates employment
with or other service to the Company, or who thereafter becomes employed by the
Company.
(c)Exception to Restrictive Covenants. Notwithstanding anything in this Section
6 to the contrary, Executive may respond to a lawful and valid subpoena or other
legal process but shall give the Company the earliest possible notice thereof,
and shall, as much in advance of the return date as possible, make available to
the Company and its counsel the documents and other information sought, and
shall assist such counsel in resisting or otherwise responding to such process.
(d)Nondisparagement. Executive agrees not to disparage the Company, any of its
products or practices, or any of its directors, officers, agents,
representatives, partners, members, equity holders or affiliates, either orally
or in writing, at any time, provided, that Executive may confer in confidence
with Executive’s legal representatives and make truthful statements as required
by law.
(e)Subsequent Employment. Prior to accepting other employment or any other
service relationship prior to the first (1st) anniversary of Executive’s
termination of employment, Executive shall provide a copy of this Section 6 to
any recruiter who assists Executive in obtaining other employment or any other
service relationship and to any employer or other person or entity with which
Executive discusses potential employment or any other service relationship.
(f)Enforceability. In the event the terms of this Section 6 shall be determined
by any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action. Any breach or
violation by Executive of the provisions of this Section

8



--------------------------------------------------------------------------------




6 shall toll the running of any time periods set forth in this Section 6 for the
duration of any such breach or violation.
(g)Affiliates. As used in this Section 6, the term “Company” shall include the
Company and any parent, affiliated, related and/or direct or indirect subsidiary
entity thereof.
7.Miscellaneous Provisions.
(a)    Governing Law. This Agreement shall be governed, construed, interpreted
and enforced in accordance with its express terms, and otherwise in accordance
with the substantive laws of the State of California, without giving effect to
any principles of conflicts of law, whether of the State of California or any
other jurisdiction, and where applicable, the laws of the United States, that
would result in the application of the laws of any other jurisdiction.
(b)    Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
(c)    Notices. Any notice to be given under the terms of this Agreement shall
be addressed to the Company in care of the Secretary of the Company at the
Company’s principal office, and any notice to be given to Executive shall be
addressed to Executive at Executive’s last address reflected on the Company’s
records. Any notice shall be deemed duly given when sent via email or when sent
by reputable overnight courier or by certified mail (return receipt requested)
through the United States Postal Service.
(d)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Signatures delivered by facsimile shall
be deemed effective for all purposes.
(e)    Entire Agreement. The terms of this Agreement, together with the
Confidential Information Agreement, are intended by the Parties to be the final
expression of their agreement with respect to the employment of Executive by the
Company and supersede all prior understandings and agreements, whether written
or oral. The Parties further intend that this Agreement, together with the
Confidential Information Agreement, shall constitute the complete and exclusive
statement of their terms and that no extrinsic evidence whatsoever may be
introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.
(f)    Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and a duly
authorized representative of Company. By an instrument in writing similarly
executed, Executive or a duly authorized officer of the Company, as applicable,
may waive compliance by the other Party with any specifically identified
provision of this Agreement that such other Party was or is obligated to comply
with or perform; provided, however, that such waiver shall not operate as a
waiver of, or estoppel with respect to, any other or subsequent failure. No
failure to exercise and no delay in exercising any right, remedy, or power
hereunder preclude any other or further exercise of any other right, remedy, or
power provided herein or by law or in equity.

9



--------------------------------------------------------------------------------




(g)    Dispute Resolution. To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, Executive and the Company
agree that any and all controversies, claims and disputes arising out of or
relating to this Agreement, including without limitation any alleged violation
of its terms, shall be resolved by final and binding arbitration before a single
neutral arbitrator in Santa Clara County, California, in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association
(“AAA”). The arbitration shall be commenced by filing a demand for arbitration
with the AAA within fourteen (14) days after the filing party has given notice
of such breach to the other party. The arbitrator shall award the prevailing
party attorneys’ fees and expert fees, if any. Notwithstanding the foregoing, it
is acknowledged that it will be impossible to measure in money the damages that
would be suffered if the parties fail to comply with any of the obligations
imposed on them under Section 6 hereof, and that in the event of any such
failure, an aggrieved person will be irreparably damaged and will not have an
adequate remedy at law. Any such person shall, therefore, be entitled to
injunctive relief, including specific performance, to enforce such obligations,
and if any action shall be brought in equity to enforce any of the provisions of
Section 6 of this Agreement, none of the parties hereto shall raise the defense
that there is an adequate remedy at law.
(h)    Enforcement. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a portion of
this Agreement; and the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of such illegal, invalid or unenforceable provision there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.
(i)    Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.
8.Prior Employment.
Executive represents and warrants that Executive’s acceptance of employment with
the Company and the performance of Executive’s duties hereunder will not breach
any duty owed by Executive to any prior employer or other person. Executive
further represents and warrants to the Company that (a) the performance of
Executive’s obligations hereunder will not violate any agreement between
Executive and any other person, firm, organization or other entity; (b)
Executive is not bound by the terms of any agreement with any previous employer
or other party to refrain from competing, directly or indirectly, with the
business of such previous employer or other party that would be violated by
Executive entering into this Agreement and/or providing services to the Company
pursuant to the terms of this Agreement; and (c) Executive’s performance of
Executive’s duties under this Agreement will not require Executive to, and
Executive shall not, rely on in the performance of Executive’s duties or
disclose to the Company or any other person or entity or induce

10



--------------------------------------------------------------------------------




the Company in any way to use or rely on any trade secret or other confidential
or proprietary information or material belonging to any previous employer of
Executive.
9.Golden Parachute Excise Tax.
(a)    Best Pay. Any provision of this Agreement to the contrary
notwithstanding, if any payment or benefit received or to be received by
Executive from the Company pursuant to this Agreement or otherwise (all such
payments and benefits, the “Payments”) would be subject (in whole or in part) to
the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code” and such excise tax, the “Excise Tax”), then, after taking
into account any reduction in the Payments provided by reason of Section 280G of
the Code in another plan, arrangement or agreement, the Payments will be equal
to the Reduced Amount (as defined below). The “Reduced Amount” will be the
largest portion of the Payments that would result in no portion of the Payments
(after reduction) being subject to the Excise Tax but only if (i) the Reduced
Amount, after taking into account all applicable federal, state and local
employment taxes and income taxes (all computed at the highest applicable
marginal rate, net of the maximum reduction in federal income taxes which could
be obtained from a deduction of such state and local taxes) on the Reduced
Amount (and after taking into account the phase out itemized deductions and
personal exemptions attributable to such Payments) is greater than or equal to
(ii) the net amount of the Payments without reduction (but after taking into
account all applicable federal, state and local employment taxes, income taxes
and the Excise Tax (all computed at the highest applicable marginal rate, net of
the maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes), and after taking into account the
phase out itemized deductions and personal exemptions attributable to such
Payments. If a reduction in the Payments is to be made so that the Payments
equals the Reduced Amount, Executive will have no rights to any additional
payments and/or benefits constituting the Payments, and the reduction in
payments and/or benefits will occur in the following order: (1) reduction of
cash payments; (2) cancellation of accelerated vesting of equity awards other
than stock options; (3) cancellation of accelerated vesting of stock options;
and (4) reduction of other benefits paid to Executive, in each case beginning
with payments that would be made last in time.
(b)    Accounting Firm. The accounting firm engaged by the Company for general
tax purposes as of the day prior to the Change in Control will perform the
calculations set forth in Section 9(a). If the firm so engaged by the Company is
serving as accountant or auditor for the acquiring company, the Company will
appoint a nationally recognized accounting firm to make the determinations
required hereunder. The Company will bear all expenses with respect to the
determinations by such firm required to be made hereunder. The accounting firm
engaged to make the determinations hereunder will provide its calculations,
together with detailed supporting documentation, to the Company within fifteen
(15) days before the consummation of a Change in Control (if requested at that
time by the Company) or such other time as requested by the Company. If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it will
furnish the Company with documentation reasonably acceptable to the Company that
no Excise Tax will be imposed with respect to such Payment. Any good faith
determinations of the accounting firm made hereunder will be final, binding and
conclusive upon the Company and Executive.

11



--------------------------------------------------------------------------------




10.Section 409A.
(a)    General. To the extent applicable, this Agreement shall be interpreted
and applied consistent and in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder. If, however, the Company determines that any compensation or
benefits payable under this Agreement may be or become subject to Section 409A
of the Code, the Company may in its sole discretion adopt such amendments to
this Agreement or to adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take such other actions, as
the Company determines necessary or appropriate to (i) exempt the compensation
and benefits payable under this Agreement from Section 409A of the Code and/or
preserve the intended tax treatment of such compensation and benefits, or (ii)
comply with the requirements of Section 409A of the Code; provided, however,
that this Section 10(a) shall not create any obligation on the part of the
Company to adopt any such amendment, policy or procedure or take any such other
action.
(b)    Separation from Service. Notwithstanding any provision to the contrary in
this Agreement, no amount deemed deferred compensation subject to Section 409A
of the Code shall be payable pursuant to Sections 4(e) or 4(f) of this Agreement
unless Executive’s termination of employment constitutes a “separation from
service” with the Company within the meaning of Section 409A of the Code and the
Department of Treasury regulations and other guidance promulgated thereunder (a
“Separation from Service”) and, except as provided under Section 10(c) of this
Agreement, any such amount shall be paid, or in the case of installments,
payments shall commence, on the sixtieth (60th) day following Executive’s
Separation from Service.
(c)    Specified Employee. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of Executive’s Separation from
Service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive until the earlier of
(a) the expiration of the six (6)-month period measured from the date of
Executive’s Separation from Service or (b) the date of Executive’s death. Upon
the first business day following the expiration of the applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this Section 10(c)
shall be paid in a lump sum to Executive, and any remaining payments due under
this Agreement shall be paid as otherwise provided herein.
(d)    Expense Reimbursements. To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A of the
Code, any such reimbursements payable to Executive pursuant to this Agreement
shall be paid to Executive no later than December 31 of the year following the
year in which the expense was incurred, the amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year, and Executive’s right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.
(e)    Installments. Any right to a series of installment payments pursuant to
this Agreement is to be treated as a right to a series of separate payments. To
the extent permitted under

12



--------------------------------------------------------------------------------




Section 409A of the Code, any separate payment or benefit under this Agreement
or otherwise shall not be deemed “nonqualified deferred compensation” subject to
Section 409A of the Code and Sections 4(e) or 4(f) of this Agreement to the
extent provided in the exceptions in Treasury Regulation Section 1.409A-1(b)(4),
Section 1.409A-1(b)(9) or any other applicable exception or provision of Section
409A of the Code.
(f)    Release. Notwithstanding anything to the contrary in this Agreement, to
the extent that any payments due under this Agreement as a result of Executive’s
termination of employment are subject to Executive’s execution and delivery of a
Release, (i) the Company shall deliver the Release to Executive within ten (10)
business days following Executive’s date of termination, and the Company’s
failure to deliver a Release prior to the expiration of such ten (10) business
day period shall constitute a waiver of any requirement to execute a Release,
(ii) if Executive fails to execute the Release on or prior to the Release
Expiration Date (as defined below) or timely revokes his acceptance of the
Release thereafter, Executive shall not be entitled to any payments or benefits
otherwise conditioned on the Release, and (iii) in any case where Executive’s
date of termination and the Release Expiration Date fall in two separate taxable
years, any payments required to be made to Executive that are conditioned on the
Release and are treated as nonqualified deferred compensation for purposes of
Section 409A shall be made in the later taxable year. For purposes of this
Section 10(f), “Release Expiration Date” shall mean the date that is twenty-one
(21) days following the date upon which the Company timely delivers the Release
to Executive, or, in the event that Executive’s termination of employment is “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967), the
date that is forty-five (45) days following such delivery date. To the extent
that any payments of nonqualified deferred compensation (within the meaning of
Section 409A of the Code) due under this Agreement as a result of Executive’s
termination of employment are delayed pursuant to this Section 10(f), such
amounts shall be paid in a lump sum on the first payroll date following the date
that Executive executes and does not revoke the Release (and the applicable
revocation period has expired) or, in the case of any payments subject to
Section 10(f)(iii), on the first payroll period to occur in the subsequent
taxable year, if later.
11.Employee Acknowledgement.
Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive’s
own judgment.
[Signature Page Follows]



13



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
and year written below.            
INTERMOLECULAR, INC.
By: /s/ H. Thomas Blanco    
Name: H. Thomas Blanco
Title: SVP, Human Resources & Administration
Date:     October 10, 2014             
EXECUTIVE
By: /s/ Bruce McWilliams    
Name: Bruce McWilliams, Ph.D.
Date:     Oct. 10, 2014                    
Address:
[address]    
    
    

SIGNATURE PAGE TO INTERMOLECULAR, INC.
EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------




Exhibit A


Current Service




•
Member of the board of directors and audit committee for Inphi Corporation.

•
Member of the board of directors of NovaTorque, Inc.

•
Member of the board of directors of and independent consultant to SuVolta, Inc.





